Citation Nr: 0515821	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from October 1955 to 
October 1958.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Manchester, New Hampshire, Regional Office (RO) that denied 
service connection for chronic obstructive pulmonary disease 
(COPD).

Appellant testified before the RO's Decision Review Officer 
in November 2002 and before the undersigned Veterans Law 
Judge in a Central Office hearing in January 2004.  
Transcripts of those hearings have been associated with the 
file.


FINDINGS OF FACT

1.  Appellant was treated for an isolated episode of 
bronchitis while in service.  During service, he also 
participated in Chemical Corps experiments during which he 
was exposed to Malathion powder.  No pulmonary findings were 
attributed to such exposure since service separation.

2.  Appellant currently has chronic obstructive pulmonary 
disease (COPD).

3.  Although medical opinion is conflicting, the weight of 
competent medical opinion states that appellant's current 
COPD is not consequent to Malathion exposure or to past 
exposure to bronchitis, but rather to many years of heavy 
smoking.  COPD is not shown to be due to service or in-
service occurrence or event.


CONCLUSION OF LAW

Appellant's chronic obstructive pulmonary disease was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for residuals of acute bronchitis and 
chronic pneumonia was received in August 2000; service 
connection for chronic obstructive pulmonary disease (COPD), 
claimed as acute bronchitis and pneumonia, was denied by 
rating decision in April 2001.  RO sent appellant a VCAA 
duty-to-assist letter in January 2001, prior to the rating 
decision, and additional VCAA duty-to-assist letters in 
October 2002 and June 2004 during the pendancy of this 
appeal.  None of these duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in March 2002, and Supplemental 
Statements of the Case (SSOC) in January 2003, May 2003, and 
March 2005 all listed the evidence on file that had been 
considered in formulation of the decision.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.112 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
requested appellant's military records, but the complete 
record was not available because documents were presumably 
destroyed in a fire at the National Personnel Records Center.  
If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Review of the file shows that RO diligently searched 
for other forms of records as required.  RO also obtained 
treatment records from those medical providers that appellant 
identified as having potentially relevant evidence for 
development.  

As part of the remand development, records from Dr. D. were 
to be requested.  Review of the record shows that some 
records from Dr. D are on file.  The appellant did not 
provide a specific release for the records, despite a request 
to do so.  Further, in view of the opinion obtained during 
remand development, further attempt to obtain prior records 
would provide no basis for changing the outcome.

Appellant was afforded a VA medical examination to determine 
the etiology of his disability, and thereafter RO obtained 
three separate medical opinions in order to resolve 
ambiguities regarding etiology.  Finally, appellant was 
afforded hearings at the RO and at the Board's offices in 
Washington in which to personally present evidence and 
argument in support of his claim.  The Board accordingly 
finds that VA's duty to assist has been satisfied.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

RO requested copies of appellant's service medical and 
personnel records, but was informed that the records were 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  Those few service medical and 
personnel records available through official sources were 
provided to RO.  Most of the service medical records that are 
in the file were provided to RO by the appellant.

A flight physical examination from June 1958 was silent in 
regard to a history of any respiratory complaint, and 
recorded lungs and chest as "normal."  An undated Report of 
Medical History (apparently filled out by the patient prior 
to the flight physical examination) cited "chronic cough" 
and also noted 5 days hospitalization for bronchitis in 
December 1957 in Ft. Devens.  The examination also contains a 
report of a July 1958 chest X-ray that was interpreted as 
normal.

A clinical note of July 1958 shows that appellant voluntarily 
participated in a medical experiment in which he was 
repeatedly dusted with 1.1% malathion powder.  A medical 
examination was performed in July 1958, apparently 
immediately prior to that medical experiment, and includes a 
pencil note in the Report of Medical History section (filled 
out by the patient) noting treatment for bronchitis in 
December 1957 at Ft. Devens Army Hospital.  The Report of 
Medical History also contains a pencil note by appellant 
asserting that he was currently in excellent health; the 
examining physician noted "normal" physical examination and 
approved appellant as qualified to participate in the medical 
experiment.  Records suggest there were no clinical residuals 
from chemical exposure.  Appellant's induction physical 
examination and separation physical examination, and 
treatment records from Ft. Devens, are not on file and were 
presumably destroyed by fire.

Some of appellant's service personnel records are on file.  A 
letter of commendation dated August 1958 shows that appellant 
participated in medical research being conducted for the 
benefit of the Army Chemical Corps.  Temporary duty (TDY) 
orders show that appellant was TDY for medical research in 
July 1958.  

The file contains a September 2000 letter by Dr. S.J.D., a 
private physician, which asserts that Dr. S.J.D. had treated 
appellant since 1983 for progressive respiratory difficulties 
dating back to appellant's time in the military.  Based upon 
pulmonary function tests, Dr. S.J.D. diagnosed moderately 
severe chronic obstructive pulmonary disease (COPD).  Dr. 
S.J.D. opined this condition may have been caused or worsened 
by toxic exposure when appellant was in the military.  A 
supporting pulmonary function study by Dr. M.A.D., conducted 
in September 2000, supports the diagnosis of moderately 
severe COPD but does not express an opinion in regard to the 
etiology of the condition.

The file contains inpatient treatment records from Catholic 
Medical Center in May 2002.  The treatment record shows that 
appellant had noncardiac chest pain, but does not mention 
COPD or any other specific respiratory complaint.

Appellant testified before the Decision Review Officer (DRO) 
in November 2002.  Appellant testified that he was denied 
Social Security benefits because the Army had made a mistake 
in his social security number, and it was only in discussion 
with the Social Security Administration that appellant got 
the idea to apply for military-related disability 
(Transcript, pg. 1).  Appellant volunteered for medical 
testing in July 1958, and developed pleurisy in September 
1958 (Transcript, pg. 1).  Appellant sought treatment by a 
private physician, Dr. P.D., who predicted that appellant 
would develop pneumonia imminently (Transcript, pg. 1).  
Appellant returned to camp, reported for sick call, and was 
hospitalized for 30 days (Transcript, pg. 2).  Upon 
appellant's discharge from the base hospital, appellant was 
informed by his unit that he had been listed as absent 
without leave (AWOL) during his hospitalization (Transcript, 
pg. 2 and pg. 11).  Appellant was immediately discharged from 
the service ('hustled out") (Transcript, pgs.  2, 6).   
Appellant is certain that he was "hustled out" of the Army 
to cover up for his unit's mistake in listing appellant as 
AWOL while he was actually hospitalized for pneumonia 
(Transcript, pg. 6 and pg. 15).  Appellant has been informed 
that medical records that could document the hospitalization 
for pneumonia were burned in a fire at the military records 
center in 1973 (Transcript, pg. 3).  However, as evidence 
that he was hospitalized for pneumonia, appellant points out 
that he was retained in service for 10 days after his 
scheduled discharge for the convenience of the government, as 
documented on his DD-214 (Transcript, pg. 4 and pg. 6).  
Appellant feels that VA's rating decision, which asserts that 
appellant was not hospitalized for pneumonia in service, has 
in essence called appellant a liar (Transcript, pg. 4 and pg. 
14).  

Appellant testified that after discharge from service he 
became a police officer in New York (Transcript, pg. 6 and 
pg. 11).  Appellant got bronchitis and flu frequently, but 
paid cash for medical treatment so there are no supporting 
medical records (Transcript, pg. 6).  Appellant asserts that 
the malathion with which he was sprayed in service is a form 
of DDT, which is now known to be a toxic substance 
(Transcript, pg. 7).  Appellant is not certain that his 
current pulmonary problems are connected to the medical 
experimentation, but also asserts that the physical exertion 
surrounding the closure of Camp Drum caused him to develop 
pleurisy, which led to pneumonia (Transcript, pg. 15).  

RO requested a VA medical opinion specifically in regard to a 
possible connection between in-service exposure to malathion 
powder, and/or bronchitis, and appellant's current COPD.  Dr. 
H., a VA pulmonologist, reviewed appellant's C-file and 
issued an opinion in December 2002.  Dr. H. stated that it is 
unlikely that exposure to malathion powder caused appellant's 
COPD, although it is as likely as not that the COPD was due 
to appellant's bronchitis in 1957.  This opinion was based in 
part on a review of treatises, according to which malathion 
has a very low toxicity.   

Appellant underwent a VA medical examination in December 
2002.  Appellant told the examiner that he had been 
hospitalized for bronchitis at Fort Devens in 1957, and had 
no further respiratory symptoms until many years after his 
discharge.  Appellant also told the examiner that he had 
participated in medical experimentation in 1958, during which 
he was repeatedly exposed to malathion but did not develop 
adverse symptoms.  Appellant told the examiner that several 
months after the experiments he developed pleurisy and was 
eventually hospitalized at Fort Devens for pneumonia.  
Appellant stated that he felt well through the subsequent 
years, but was informed within the last 15 years that he has 
COPD.  Appellant was asymptomatic at the time of the 
diagnosis, but since then he has experienced shortness of 
breath while climbing stairs.  On examination, appellant had 
decreased breath sounds without wheezes.  Pulmonary function 
studies revealed moderately severe obstructive airways 
disease.  The examiner diagnosed moderately severe COPD, 
modestly disabling, that is undoubtedly related to 
appellant's smoking habit.  The examiner stated that he could 
not relate the claimed episodes of bronchitis or pneumonia to 
appellant's present respiratory condition.

Appellant testified in a hearing at the Board's offices in 
Washington, D.C., in January 2004.  Appellant testified that 
he filed for a service-connected disability on the advice of 
the Social Security Administration (Transcript, pg. 2).  
Appellant has been told that supporting service records were 
destroyed by fire (Transcript, pg. 2).  Appellant was treated 
for bronchitis at the Army hospital at Ft. Devens in 1957 
(Transcript, pg. 3).  Subsequently, appellant was involved in 
strenuous work to close down Camp Drum and return the 
aircraft to their regular stations (Transcript, pg. 3, pg. 
18-19).  Appellant developed chest pains and went on sick 
call; he was suspected of malingering, so he went to a 
civilian physician in Bridgeport (Transcript, pg. 3).  The 
civilian physician diagnosed severe pleurisy, with imminent 
danger of pneumonia (Transcript, pg. 3).  Appellant returned 
to post and went on sick call, which resulted in 
hospitalization (Transcript, pg. 3).  Appellant remained 
hospitalized until 10 days after his scheduled separation 
from service (Transcript, pg. 4).  When appellant was 
discharged from the hospital, his unit told him that he had 
been carried as AWOL during the time that appellant was in 
the isolation ward in the Army hospital; appellant was 
immediately discharged and was ordered to get off post the 
same day (Transcript, pg. 4).  Appellant believes that he was 
hurriedly discharged to cover up someone's mistake 
(Transcript, pg. 4).  

Appellant testified that he is angry that VA's denial of 
service connection appears to imply that appellant is lying 
about having had pneumonia in the service (Transcript, pg. 
4).  Appellant insists that he was hospitalized for 30 days 
(probably September 21, 1958 to October 22, 1959) in the Ft. 
Devens Army Hospital  (Transcript, pg. 6).  After appellant 
was separated from the active Army, he was assigned to a 
Reserve Component unit for approximately 6 months, but he 
does not have any records from that period (Transcript, pg. 
8).  

Appellant testified that during the medical experiment he was 
sprayed with DDT, which is now a banned substance 
(Transcript, pg. 10).  

Appellant testified that, at some point after his discharge 
from service, he applied to the New York City Police 
Department and had difficulty with the physical fitness 
entrance tests, because of his weak lungs (Transcript, pg. 
10).  Appellant had not been required to take any physical 
examinations for employment between his discharge from 
service and his entry into the New York City Police 
Department (Transcript, pg. 12).  Appellant passed the New 
York City Police Department physical in 1962 and never had to 
take another test (Transcript, pg. 11).  Appellant was 
frequently troubled by bronchitis, especially as a detective 
in the New York City Police Department due to erratic sleep 
patterns (Transcript, pg. 14).  Appellant had some difficulty 
running, but was sometimes able to run down young suspects 
(Transcript, pg. 16).  Appellant had a physical when he 
became a police chief in New Hampshire, but that examination 
was not thorough (Transcript, pg. 15). 

Appellant was not aware that he had COPD until he was 
diagnosed by Dr. M.A.D. approximately three years ago 
(Transcript, pg. 16).  Appellant is not aware that any 
physician has ever made a connection between appellant's in-
service pleurisy and pneumonia and his current respiratory 
problems (Transcript, pg. 19).  Appellant asserts that he was 
in excellent physical condition until he entered service; 
during military service he contracted bronchitis, pleurisy, 
and pneumonia, and now his lungs are "shot" (Transcript, 
pg. 21).    
     
The file was reviewed by Dr. E., a VA physician, in November 
2004.  Dr. E. noted that appellant claimed an in-service 
episode of bronchitis, complicated by pneumonia.  Dr. E. also 
noted that appellant had a history of heavy smoking (150 
pack-years).  Dr. E. noted that VA pulmonologist Dr. H., who 
had opined in December 2002 that appellant's COPD was caused 
by bronchitis, was apparently unaware that appellant was a 
heavy smoker, as documented in the VA medical examination 
conducted in December 2002.  Dr. E. stated that bronchitis is 
a transient inflammatory condition of the lining of the 
bronchial tubes and resolves generally with or without 
treatment; bronchitis may be caused or aggravated by smoking.  
Dr. E.'s conclusion was that appellant's COPD was undeniably 
caused by his heavy smoking habit over many years.  Smoking 
might frequently cause of contribute to bronchitis, but 
bronchitis per se does not cause COPD.   

The file was also reviewed by Dr. K., a VA physician, in 
November 2004.  Dr. K. stated that a single acute episode of 
bronchitis does not predispose an individual to developing 
COPD.  In the United States, the single most common cause of 
COPD is cigarette smoking, and appellant's prolonged smoking 
history could easily lead to the findings of the pulmonary 
function studies.  In Dr. K.'s opinion, appellant's COPD is 
secondary to heavy smoking, and the episode of bronchitis and 
the exposure to malathion were just incidental events.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) asserting that he was hospitalized in service for 
pneumonia, not bronchitis.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In considering the evidence, the Board notes that some of 
appellant's service medical records were presumably destroyed 
by fire while in government custody.   If service records are 
presumed to have been destroyed while in government custody, 
VA's duty to assist is heightened and includes an obligation 
to search for other forms of records that support the 
claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  There is 
also a heightened obligation to explain findings and to 
carefully consider the benefit-of-the-doubt rule in cases 
where records were presumed to have been destroyed while in 
the custody of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Case law does not lower the legal standard for 
proving a case of service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Also, case 
law does not establish a higher benefit-of-the-doubt rule, 
but rather heightens the duty of the Board to consider the 
benefit-of-the-doubt rule, to assist the claimant in 
developing his claim, and to explain its decision when the 
service medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Here there are numerous 
service medical records on file from various sources.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

There is medical evidence, in the form of private medical 
records and a VA medical examination, that appellant 
currently has COPD to a disabling degree, so the first part 
of the Hickson analysis is satisfied.  

Appellant's service personnel record and medical records 
document that appellant participated in medical experiments 
involving exposure to Malathion powder.  There are also 
notations in two in-service Reports of Medical History in 
which appellant reported that he was treated for bronchitis 
in December 1957.  Bronchitis is not documented in the flight 
physical of June 1958 or any other medical record on file.  
There are no in-service findings that chemical exposure 
caused any physical findings and a July 1958 chest X-ray was 
normal.  The Board has carefully considered the benefit-of-
the-doubt rule in consideration of the fact that some of 
appellant's service medical records were presumably destroyed 
by fire while in government custody, and finds that the 
Reports of Medical History are acceptable as contemporaneous 
documentation that appellant had bronchitis in service.  The 
second part of the Hickson analysis is therefore satisfied in 
regard to malathion exposure and bronchitis.  

The second part of the Hickson analysis is not satisfied in 
regard to pleurisy or pneumonia, for which there is no 
contemporaneous documentation.  The Board regrets that 
appellant is personally offended that VA will not take his 
uncorroborated word for his having had pneumonia while in 
service, but in fact the regulations state that there must be 
objective lay or medical evidence of in-service onset or 
aggravation for a specific disability, unless a presumption 
such as combat applies.  There is no such presumption in this 
case, so in-service onset of pneumonia has not been shown. 

The third part of the Hickson analysis is medical evidence of 
a nexus between appellant's COPD and his current disability.  
Here, there is conflicting medical evidence in regard to 
nexus.  Dr. S.J.D. submitted a letter in September 2000 
asserting that appellant's current COPD may have been caused 
or worsened by toxic exposure while in the military, although 
he did not mention any nexus between appellant's COPD and 
bronchitis.  The VA medical opinion in December 2002 stated 
that it is unlikely that malathion powder is the cause of 
appellant's COPD, and that is more likely than not that 
appellant's current respiratory problems were caused by his 
bronchitis in 1957.  The VA medical examiner in December 2002 
stated that he could not relate the current COPD to any in-
service bronchitis or pneumonia, but rather attributed 
appellant's current respiratory disorder to smoking.  Since 
the medical opinions were conflicting, the file was referred 
to two additional VA physicians for opinion, and both Dr. E. 
and Dr. K. provided opinions that appellant's current COPD 
was not due to either in-service bronchitis or in-service 
malathion exposure, but rather to his long history of 
smoking.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

The Board finds that the letter by Dr. S.J.D. of September 
2000 does not constitute acceptable medical evidence of 
nexus.  Dr. S.J.D. asserts that appellant's respiratory 
problems date back to his time in the military, but since Dr. 
S.J.D. did not begin treating appellant until 1983 there is 
no basis on which this statement can be based other than 
appellant's self-reported history.   Medical evaluation that 
is merely a recitation of a veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 
Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Dr. S.J.D. stated that appellant's current COPD 
"may have been caused or worsened by toxic exposure ... when 
he was in the military."  However, medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-128 (1998).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Finally, while Dr. 
S.J.D. had been treating appellant since 1983 and was thus 
personally well acquainted with appellant's medical 
situation, the Court has expressly declined to adopt a rule 
that accords greater weight to the opinion of the veteran's 
attending physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 
169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-473 
(1993).

The VA medical opinion in December 2002 specifically states 
that it is unlikely that exposure to malathion powder in 
service caused appellant's COPD.  This conclusion is 
supported by reference to a specific medical treatise that 
discusses the toxicity of malathion.  The opinion further 
states that appellant's COPD is as likely as not due to his 
bronchitis in 1957.   The author of the VA opinion did not 
personally examine appellant, but reviewed the C-file.  The 
Board finds that this is competent and probative evidence 
against nexus for malathion exposure, and competent and 
probative evidence supporting nexus for bronchitis.

The VA medical examiner in December 2002, arrived at a 
contrary conclusion, to wit, "I cannot relate the episode of 
bronchitis or questionable episode of pneumonia to his 
present respiratory condition."  Instead, the examiner 
stated that appellant's COPD is "undoubtedly related to his 
heavy smoking history."  The examiner conducted a physical 
examination of appellant, and interviewed appellant in regard 
to his medical history.  There is no mention that the 
examiner reviewed appellant's C-file in conjunction with the 
examination.  However, both Dr. E. and Dr. K. subsequently 
reviewed the entire C-file (including the conflicting 
opinions cited above), and both reviewers strongly concurred 
that appellant's COPD is related to smoking and not to any 
incident in service.  The file therefore contains three 
competent and probative opinions against nexus. 

The file therefore contains one medical opinion for nexus and 
three medical opinions against nexus.  The Board accordingly 
finds that the greater weight of competent medical evidence 
is against nexus, and the third Hickson element is not 
satisfied.  Since the three Hickson requirements are not 
satisfied, service connection must be denied.       

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  Further, when 
service personnel and medical records were destroyed while in 
government custody, there is a heightened obligation to 
explain findings and to carefully consider the benefit-of-
the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
Case law does not establish a higher benefit-of-the-doubt 
standard, but rather heightens the duty of the Board to 
consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain its decision 
when the service medical records have been destroyed.  Ussery 
v. Brown, 8 Vet. App. 64 (1995).  Even under the heightened 
duty of the Board to consider the benefit-of-the-doubt rule, 
the Board finds that the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule des not 
apply.


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


